PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/441,352
Filing Date: 7 May 2015
Appellant(s): Daubresse et al.



__________________
Joanna L. Cohn
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12 November 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 13 May 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
In the traverse of the rejection of claims 19-36 under pre-AIA  35 U.S.C. § 103(a) as unpatentable over Syed (WO 2012/105985), in view of Khahil (US 4,237,910), Galleguillos (US 6,410,005), and Resnick (US 2009/0165812), Appellant argues the SYED, KHAHIL, GALLEGUILLO and RESNICK references individually (Brief, pg. 3-9).
This should not be found persuasive because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, SYED, KHAHIL, and RESNICK are drawn to hair straighteners/relaxers while GALLEGUILLOS shows the behenyl trimethyl ammonium methosulfate/cetearyl alcohol mixture and cetyl trimethyl ammonium chloride used in prior art hair straighteners/relaxers are functionally equivalent water-insoluble conditioning agent.

Appellant argues the combined teachings of SYED, KHAHIL, GALLEGUILLOS and RESNICK fail to teach or suggest the recited cationic surfactant which is "at least one cationic

This should not be found persuasive. SYED teaches the cationic surfactant-and- emulsifying agents, behenyl trimethyl ammonium methosulfate and cetearyl alcohol, in hair straightening formulations. SYED teaches the compositions of his invention may be formulated as emulsions which comprise emulsifiers (pg. 11, lines 10-15). KHAHIL, drawn to hair relaxers/straightener compositions, teaches cetyl alcohol and C12-C18 fatty alcohols (i.e. cetearyl, stearyl and cetyl alcohols) are art recognized non-ionic emulsifiers present in hair relaxers (col. 4, lines 59-end). GALLEGUILLOS teaches behenyl trimethyl ammonium methosulfate and cetearyl alcohol mixtures and cetyl trimethyl ammonium chloride (i.e. a cationic surfactant which is a quaternary ammonium salt chosen from halide salts) to also be water-insoluble conditioning agents (col. 15 to col. 16). RESNICK teaches cetyl trimethyl ammonium chloride to be a conditioner used in hair straightening compositions (¶ 68). RESNICK in Example 1 teaches a hair straightening composition comprising and cetyl trimethyl ammonium chloride (Example 1-¶ 81-83). It is obvious to modify SYED’s straightening composition by substituting SYED’s behenyl trimethyl ammonium methosulfate and cetearyl alcohol mixture with cetyl trimethyl ammonium chloride as suggested by RESNICK’s teachings because they are art recognized functionally equivalent water insoluble conditioning agents used in hair straighteners.  
Appellant argues one of ordinary skill would not have been motivated to include the claimed to cationic surfactant based upon the cited references (pg. 6-8).
This should not be found persuasive. First, the rejection is founded on substituting SYED’s behenyl trimethyl ammonium methosulfate and cetearyl alcohol mixture with cetyl trimethyl ammonium chloride because they are art recognized functionally equivalent water In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982), the ordinary skilled artisan would have been particularly motivated to substitute SYED’s behenyl trimethyl ammonium methosulfate and cetearyl alcohol mixture with RESNICK’s cetyl trimethyl ammonium chloride based upon RESNICK’s teaching it as a preferred reagent through its inclusion in the Example 1 hair straightener. Both SYED and RESNICK use hair straighteners in conjunction with hot irons to straighten hair.

Appellant argues SYED’s behentrimonium methosulfate does not meet the claimed cationic surfactant and KHAHIL does not teach the recited cationic surfactant either (brief, pg. 7).
This should not be found persuasive. KHAHIL is used to teach cetyl alcohol and C12-C18 fatty alcohols (i.e. cetearyl, stearyl and cetyl alcohols) are art recognized non-ionic emulsifiers present in hair straighteners and the amounts appropriate to use in hair straighteners (col. 4, lines 59-end).  It is the combined teachings of SYED, GALLEGUILLOS and RESNICK which show SYED’s behenyl trimethyl ammonium methosulfate-and-cetearyl alcohol mixture and cetyl trimethyl ammonium chloride to be art recognized functionally equivalent water insoluble conditioning agents used in hair straighteners. RESNICK in Example 1 even embodies inclusion of cetyl trimethyl ammonium chloride in a hair straightener (Example 1-¶ 81-83).

Appellant argues one of ordinary skill in the art would not have been motivated to substitute 2.0 wt% cetyl trimethyl ammonium chloride disclosed in Resnick for the 0.2 wt% 
	This should not be found persuasive. First, the examiner would like to address Appellant’s argument but Appellant does not state a reason as to why the ordinary skilled artisan would not be motivated substitute 2.0 wt% cetyl trimethyl ammonium chloride disclosed in Resnick for the 0.2 wt% behenyl trimethyl ammonium methosulfate/cetearyl alcohol taught by SYED.  As discussed above, the combined teachings of SYED, GALLEGUILLOS and RESNICK show that behenyl trimethyl ammonium methosulfate-and-cetearyl alcohol mixture and cetyl trimethyl ammonium chloride to be art recognized functionally equivalent water insoluble conditioning agents used in hair straighteners. With regard to the amount of cetyl trimethyl ammonium chloride, RESNICK in the Example 1 hair straightener teaches 2.0% cetyl trimethyl ammonium chloride to be suitable.

Appellant argues a skilled artisan would not have been motivated to modify the composition of SYED based on those disclosed in RESNICK because glyoxylic acid and glyoxal are not considered to be equivalent compounds (brief, pg. 7-8).
This should not be found persuasive because the prior art of RESNICK and SYED are drawn to compositions which straighten hair without the use of formaldehyde or the generation of formaldehyde (SYED- pg. 3, 4, & 11; RESNICK-[0006], [0033], [0066] & RESNICK’s claim 1). RESNICK and SYED both use acidic, formaldehyde-free compositions comprising dicarbonyl compounds to straighten hair (i.e. C=O). RESNICK uses glyoxal in his acidic hair straightener while SYED uses glyoxylic acid (RESNICK-[0057]; Example l-[0081]; SYED- pg. 

    PNG
    media_image2.png
    316
    333
    media_image2.png
    Greyscale
  and 
    PNG
    media_image3.png
    200
    236
    media_image3.png
    Greyscale
, respectively. RESNICK in Example 1 teaches the suitability of cetyl trimethyl ammonium chloride in acidic, formaldehyde-free hair straightening compositions by using it in his hair straightener (RESNICK’s Example 1-¶ 81-83).

Appellant argues GALLEGUILLOS does not teach behenyl trimethyl ammonium methosulfate/cetearyl alcohol and cetyl trimethyl ammonium chloride are functional equivalents (brief, pg. 8). Appellant argues GALLEGUILLOS is merely listing both components in a laundry list of water insoluble conditioning agents, providing no information as to their relative performance or properties, and is directed to a completely different purpose using completely different components as SYED (reply, pg. 8). Appellant argues GALLEGUILLOS does not provide any reason to specifically select 2.0 wt% cetyl trimethyl ammonium chloride disclosed in RESNICK as a substitute for the 0.2 wt% behenyl trimethyl ammonium methosulfate/cetearyl alcohol in the cited Example 12-AP of SYED. 
This should not be found persuasive because GALLEGUILLOS does teach behenyl trimethyl ammonium methosulfate, cetearyl alcohol and cetyl trimethyl ammonium chloride to be functionally equivalent in that they are art recognized water-insoluble conditioning agents. GALLEGUILLOS does provide information on the performance and properties of these reagents; GALLEGUILLOS teaches behenyl trimethyl ammonium methosulfate, cetearyl alcohol and cetyl trimethyl ammonium chloride have the property of being water insoluble and 

Appellant argues even if one would have been motivated to replace SYED’s behenyl trimethyl ammonium methosulfate/cetearyl alcohol with RESNICK’s cetyl trimethyl ammonium chloride, such a replacement would result in a composition that is 0.20 % cetyl trimethyl ammonium chloride; the ordinary skilled artisan wouldn’t have had motivation to increase the amount of surfactant in the composition because it is a substantial formulation change (brief, pg. 8-9). 
	This should not be found persuasive because Syed does not put any specific limitations on the emulsifiers and cationic polymers of his invention. Instead, Syed provides an invitation to optimize his invention by teaching "[n]umerous variations and modifications may be effect without departing from the true spirit and scope of the invention” (pg. 39, lines. 25-30). The KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) also identified some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference as an exemplary rationale that may support a conclusion of obviousness and 2.0% cetyl trimethyl ammonium chloride is used in conjunction with dicarbonyl compounds in acidic, formaldehyde free hair straightening compositions as taught by RESNICK. In other words, RESNICK provides motivation to use this amount because that is the quantity used in hair straightening compositions. Also, "[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382. Nonetheless, it is obvious to combine elements according to known methods to yield predictable results (i.e. further conditioning). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Appellant argues the examiner failed to show that one of ordinary skill in the art would have had any reasonable expectation of success in combining the teachings of the cited references as suggested; Appellant further argues the combination of SYED, KHAHIL, GALLEGUILLOS, and RESNICK are based on showing only that the references could be combined, which is insufficient to establish obviousness (brief, pg. 9).
. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). The ordinary skilled artisan would be motivated to combine the teachings SYED, KHAHIL, GALLEGUILLOS, and RESNICK because the compositions taught by each of SYED, KHAHIL and RESNICK are hair straightening/relaxer compositions and the amount of emulsifying agents taught by KHAHIL and RESNICK, including the fatty alcohol cetyl alcohol, are taught as being within the beneficial range for hair relaxers while behenyl trimethyl ammonium methosulfate and cetearyl alcohol mixture and cetyl trimethyl ammonium chloride are both functionally equivalent water-insoluble conditioning agents used in hair straighteners as suggested by the combined teachings of SYED, GALLEGUILLOS and RESNICK. RESNICK explicitly teaches the amount of cetyl trimethyl ammonium chloride is suitable for hair straighteners by exemplifying 2.0 wt% cetyl trimethyl ammonium chloride in the Example 1 hair straightener, providing motivation and an expectation of success for using this amount in other hair straighteners.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LORI K MATTISON/Examiner, Art Unit 1619                                                                                                                                                                                                        
Conferees:

/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619  

                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.